ORDER

PER CURIAM.
Defendant Tyrice Royston appeals from the judgment entered on a jury verdict *710finding him guilty of burglary in the second degree, Section 569.170 RSMo 1994, and stealing, Section 570.030 RSMo 1994. He was sentenced to three years’ imprisonment on each count, to be served concurrently.
We have examined the briefs and the record on appeal and find no manifest injustice. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).